             Case 7:19-cv-09157-CS Document 28
                                            27 Filed 08/21/20 Page 1 of 1




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

                                           :
TERRENCE JONES,                            :
                       Plaintiff,          :                7:19-cv-09157-CS
             v.                            :
                                           :
PORTABLES UNLIMITED RETAIL, LLC,           :
                                           :
                        Defendant.         :
                                  ________ :

                                           JUDGMENT

       Defendant Portables Unlimited Retail, LLC, having offered judgment pursuant to Federal

Rule of Civil Procedure 68, in the amount of $6,485.59 plus costs and reasonable attorney’s fees in

amounts to be determined by the Court, and Plaintiff Terrence Jones having accepted the offer of

judgment, it is hereby

       ORDERED AND ADJUDGED that Plaintiff Terrence Jones recover from Defendant

Portables Unlimited Retail, LLC the principal amount of $6,485.59 plus costs and reasonable

attorney’s fees in amounts to be determined by the Court upon motion of the Plaintiff.

               21 2020
 Date: August ___,
                                                 ___________________________
                                                 Hon. Cathy Seibel
